Exhibit 99.1 News Release For Immediate Release Alaska Pacific Bancshares, Inc. Receives $4.8 Million Investment from the U.S. Treasury’s Capital Purchase Program JUNEAU, ALASKA – February 6, 2009 – Alaska Pacific Bancshares, Inc. (“Company”) (OTCBB: AKPB), the parent company of Alaska Pacific Bank (“Bank”), today announced that it has received $4.8 million from the U.S. Treasury Department as a part of the Treasury’s Capital Purchase Program.This funding marks the Company’s successful completion of the sale of $4.8 million in senior preferred stock, with a related warrant to purchase up to $717,150 in common stock to the U.S.
